On Rehearing.
It was held in Lamar v. Lincoln Reserve Life Ins. Co.,222 Ala. 60, 131 So. 223, that third parties not parties to the suit cannot be brought in by a statutory cross-bill; that in such case the filing of the original bill in the nature of a cross-bill is the approved practice.
This point, however, was not taken by the demurrer to the cross-bill; and on further consideration the trial court was in error in sustaining the stated grounds of demurrer of *Page 245 
Henderson to the cross-bill, and for this error the decree of the circuit court is due to be reversed. We are, however, clear to the conclusion that the two suits should be consolidated by the court ex mero motu, or on due motion by counsel.
It results that the application for rehearing is granted, the judgment of affirmance is set aside, and the decree of the circuit court is reversed, and the cause is remanded.
Rehearing granted; reversed and remanded.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.